                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

HENRY LEE HERMAN                                                                  PETITIONER

V.                                                                  NO. 4:19-CV-107-DMB-RP

COMMISSIONER OF SOCIAL
SECURITY                                                                          DEFENDANT


                                               ORDER

        On August 7, 2019, United States Magistrate Judge Roy Percy issued a Report and

Recommendation recommending that Henry Lee Herman’s motion to proceed in forma pauperis

be denied and that Herman be directed to pay the standard civil filing fee of $400.00 within

fourteen days. Doc. #5. No objections to the report were filed.

        Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F. Supp. 3d 944, 948 (S.D. Tex. 2017) (citing United States

v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

        In the absence of objections, the Court has reviewed the Report and Recommendations and

has found no clear error. Accordingly, the Report and Recommendation [5] is ADOPTED as the

order of the Court. The motion to proceed in forma pauperis [2] is DENIED. Herman is

DIRECTED to pay the standard filing fee of $400.00 within fourteen (14) days of this order.

Failure to do so will result in dismissal of this action.

        SO ORDERED, this 28th day of August, 2019.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
